Exhibit 10.6
TRONOX LLC
2010 CASH INCENTIVE PLAN
ARTICLE I
PURPOSE OF THE PLAN
     This plan shall be known as the Tronox LLC 2010 Cash Incentive Plan (the
“Plan”) and shall be effective as of the Company’s emergence from Chapter 11
bankruptcy proceedings (the “Effective Date”). The purpose of the Plan is to
enable Tronox LLC (the “Company”) to retain in its employ persons of high
competence by providing participating employees with an opportunity to receive
additional cash incentive compensation. Capitalized terms and phrases not
otherwise defined herein shall have the meanings ascribed thereto in Article II
hereof.
ARTICLE II
DEFINITIONS
     For purposes of the Plan, the following terms shall have the meanings set
forth below:
     2.1 “2010 Manager Pool” shall mean an amount of cash equal to the product
of (x) the Senior Manager Target Bonus and (y) the applicable percentage of the
target payable in accordance with Schedule A hereto based upon the Company’s
achievement of the applicable levels of EBITDAR specified on Schedule A;
provided that such amount shall not exceed $500,000.
     2.2 “Affiliate” means (i) any subsidiary company of the Company (or its
successors) within the meaning of Section 424(f) of the Internal Revenue Code of
1986, as amended, (ii) any company, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company (or its
successors), or (iii) any other entity (including its successors) which is
designated as an Affiliate by the Board.
     2.3 “Anadarko Litigation” means (i) the litigation known as Tronox
Incorporated et al. v. Anadarko Petroleum Corporation et al., Case No. 09-1198
(ALG), and all related claims, actions, appeals, judgments, decisions, orders,
awards, decrees or equitable relief of every kind, nature or description or
(ii) any other environmental claim or legal action asserted by or against
Anadarko Petroleum Corporation, Kerr-McGee Corporation and their respective past
or present parents, subsidiaries, affiliates, predecessors, successors,
directors, officers or representatives that is related to environmental matters.
     2.4 “Award” means an award granted under the Plan entitling a Participant
to receive an amount payable in cash on such terms and conditions determined by
the Committee in its sole discretion in accordance with the terms hereof.
     2.5 “Base Salary” shall mean each 2010 Participant’s base salary as set
forth on Schedule A hereto.
     2.6 “Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     2.7 “Cause” means with respect to a Participant’s termination of employment
from and after the Effective Date, the following: (a) in the case where there is
no employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of determination (or where there is such an agreement
but it does not define “cause” (or words of like import)), termination due to:
(i) the Participant’s material breach of any written agreement between the
Company or any Affiliate and such Participant or the commission by a Participant
of any indictable offense which carries a maximum penalty of imprisonment;
(ii) perpetration by a Participant of an illegal act, or fraud which could cause
economic injury to the Company; (iii) continuing failure by the Participant to
perform the Participant’s duties in any material respect, provided that the
Participant is given notice and an opportunity to effectuate a cure as
determined by the Committee; or (iv) a Participant’s willful misconduct with
regard to the Company that could have a material adverse effect on the Company;
or (b) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an Affiliate and the Participant at the time of determination that defines
“cause” (or words of like import), “cause” as defined under such agreement;
provided, however, that with regard to any agreement under which the definition
of “cause” only applies on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.
     2.8 “Code Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations and other official guidance
promulgated thereunder.
     2.9 “Committee” means the Compensation Committee of the Board; provided
that if no such committee exists, the “Committee” means the Board.
     2.10 “Company” shall have the meaning set forth in Article I hereof.
     2.11 “EBITDAR” means the consolidated net income (or net loss) from
continuing operations of the Company plus (a) without duplication, to the extent
included in the calculation of consolidated net income or net loss for such
period in accordance with GAAP, the sum of (i) interest expense, (ii) income tax
expense, (iii) depreciation expense, (iv) amortization expense, (v) charges
related to restructuring (including but not limited to facility closure and
severance expense), asset impairment or other extraordinary items and fees and
expenses incurred in connection with the Chapter 11 reorganization, the plan of
reorganization, the financings expressly contemplated by the plan of
reorganization, and any foreign asset based financing, (vi) any losses from
discontinued operations or sales of assets other than in the ordinary course of
business, (vii) non-cash expenses in respect of employees’ compensation payable
in equity interests, (viii) losses incurred on the early extinguishment of debt,
(ix) charges for legal and other expenses in connection with liabilities for
litigation matters the liability for which have been estimated or determined
under and in accordance with the plan of reorganization, (x) costs and expenses
related to the Anadarko Litigation, (xi) provision for environmental restoration
or remediation and (xiii) any other non-cash changes, including, but not limited
to pension or post-retirement costs minus (b) without duplication, (i) gains
recognized on the early extinguishment of debt, (ii) interest income, (iii) any
unusual or nonrecurring income, including income from discounted operations,
(iv) any other nonrecurring income or (v) to the extent included in the
calculation of net income for such period in

2



--------------------------------------------------------------------------------



 



accordance with GAAP, any gains from sales of assets other than in the ordinary
course of business and any other extraordinary gains, provided, however, that in
any event and for all periods, non-cash gains or losses on foreign currency
translation in connection with the re-measurement of balance sheet assets and
liabilities shall be excluded from the calculation of EBITDAR. For the purposes
of calculating EBITDAR for any period, if during such period the Company or any
of its subsidiaries shall have made an acquisition, EBITDAR for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
occurred on the first day of such period.
     2.12 “Effective Date” shall have the meaning set forth in Article I hereof.
     2.13 “Good Reason” means with respect to a Participant’s termination of
employment from and after the date hereof: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of determination (or where there is such an agreement
but it does not define “good reason” (or words or a concept of like import)), a
voluntary resignation due to (i) the relocation of the Participant’s principal
office, without his/her consent, to a location that increases by 35 or more
miles the Participant’s one-way commute from his or her primary residence, or
(ii) the failure of the Company to make any material payment or provide any
material benefit in accordance with any such agreement (provided that in order
to invoke a termination for Good Reason, (A) the Participant must provide
written notice within ninety (90) days of the occurrence of any event of “Good
Reason,” (B) the Company must fail to cure such event within thirty (30) days of
the giving of such notice, and (C) the Participant must terminate employment
within thirty (30) days following the expiration of the Company’s cure period);
or (b) in the case where there is an employment agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of determination that defines “good reason” (or
words or a concept of like import), a voluntary termination due to good reason
or words or a concept of like import), as defined in such agreement, and, for
purposes of the Plan, as determined by the Committee in its sole discretion;
provided that any definition that is effective under an employment agreement,
change in control agreement or similar agreement after a change in control shall
only be effective for purposes of this Plan after a change in control.
     2.14 “Participant” means any employee of the Company who is selected to
participate in the Plan in accordance with Article IV hereof.
     2.15 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     2.16 “Plan” shall have the meaning set forth in Article I hereof.
     2.17 “Senior Manager Target Bonus” means the product of (x) twenty five
percent (25%) and (y) the aggregate base salaries for all 2010 Senior Managers
who are eligible to receive a 2010 Manager Bonus in accordance with
Section 4.6(b). The maximum number of 2010 Senior Managers shall be twenty five
(25). For the sake of clarity, subpart (y) of this definition of “Senior Manager
Target Bonus” shall only include the base salaries of those 2010

3



--------------------------------------------------------------------------------



 



Senior Managers who are employed by the Company on December 31, 2010 or who are
terminated by the Company without Cause prior to December 31, 2010.
ARTICLE III
ADMINISTRATION
     3.1 General. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan, the Committee shall be authorized to (a) select
Participants, (b) determine the amount of Awards granted to Participants under
the Plan, (c) determine the conditions and restrictions, if any, subject to
which the payment of Awards will be made, (d) certify that the conditions and
restrictions applicable to the payment of any Award have been met, (e) interpret
the Plan, including the definition of EBITDAR under the Plan and (f) adopt,
amend, or rescind such rules and regulations, and make such other
determinations, for carrying out the Plan as it may deem appropriate. Decisions
of the Committee on all matters relating to the Plan shall be in the Committee’s
sole discretion and shall be conclusive and binding upon the Participants, the
Company and all other Persons to whom rights to receive payments hereunder have
been transferred in accordance with Section 5.2 hereof. The validity,
construction, and effect of the Plan and the rules and regulations relating to
the Plan shall be determined in accordance with applicable federal and state
laws, rules and regulations promulgated pursuant thereto.
     3.2 Plan Expenses. The expenses of the Plan shall be borne by the Company.
     3.3 Unfunded Arrangement. The Company shall not be required to establish
any special or separate fund or make any other segregation of assets to assume
the payment of any Award under the Plan. The Plan shall be “unfunded” for all
purposes and Awards hereunder shall be paid out of the general assets of the
Company as and when the Awards are payable under the Plan. All Participants
shall be solely unsecured general creditors of the Company. If the Company
decides in its sole discretion to establish any advance accrued reserve on its
books against the future expense of the Awards payable hereunder, or if the
Company decides in its sole discretion to fund a trust from which Plan benefits
may be paid from time to time, such reserve or trust shall not under any
circumstance be deemed to be an asset of the Plan.
     3.4 Delegation. The Committee may, to the extent permissible by applicable
law, delegate any of its authority hereunder to such Persons as it deems
appropriate.
     3.5 Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
     3.6 Retention of Professional Assistance. The Committee may employ such
legal counsel, accountants and other persons as may be required in carrying out
its duties in connection with the Plan.
ARTICLE IV
PARTICIPATION; GRANT AND PAYMENT OF AWARDS
     4.1 Participation. Subject to Section 4.6, Participation in the Plan shall
be limited to those Participants selected by the Committee from time to time,
and no employee of the

4



--------------------------------------------------------------------------------



 



Company shall have any right to be selected as a Participant. Nothing in the
Plan shall interfere with or limit in any way any right of the Company or any of
its Affiliates to terminate any Participant’s employment at any time and for any
reason (or no reason), nor confer upon any Participant any right to continued
service with the Company or any of its Affiliates for any period of time or to
continue such Participant’s present (or any other) rate of compensation. No
Participant who is granted an Award under the Plan shall have any right to a
grant of future Awards under the Plan. By accepting any payment under the Plan,
each Participant and each Person claiming under or through such Participant
shall be conclusively deemed to have indicated such Person’s acceptance and
ratification of, and consent to, any action taken under the Plan by the Company
or the Committee. Subject to the terms and conditions of the Plan,
determinations made by the Committee under the Plan need not be uniform and may
be made selectively among eligible individuals under the Plan, whether or not
such individuals are similarly situated.
     4.2 Grant of Awards. Subject to Section 4.6, the Committee shall determine
the Participants to whom Awards under the Plan are granted. Awards granted under
the Plan shall be denominated by reference to a dollar value and shall represent
the right to receive a payment or payments on such terms and conditions as may
be determined by the Committee in its sole discretion. The actual amount payable
under an Award may be fixed at the time of grant or may be subject to a formula,
the achievement of performance goals, or the performance of notional investment
alternatives, in each case, as determined by the Committee in its sole
discretion.
     4.3 Vesting of Awards. Subject to Section 4.6 the Committee may, in its
sole discretion, impose such vesting or other restrictions on Awards granted
under the Plan as it determines, and may accelerate the vesting of any Award
granted hereunder at any time. The requirements for vesting of an Award may be
based on the continued service of the Participant with the Company or its
Affiliates for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its sole
discretion.
     4.4 Payment of Awards.
          (a) General. Awards under the Plan shall be paid in cash at such time
or times as determined by the Committee in its sole discretion and set forth in
the applicable Award agreement taking into account the requirements of Code
Section 409A.
          (b) Release. Upon acceptance of payment of any amount pursuant to an
Award hereunder, the Participant shall be deemed to have unconditionally
released and discharged the Company and any and all of the Company’s parent
companies, partners, Affiliates, successors and assigns and any and all of its
and their past and/or present officers, directors, members, partners, agents,
employees and representatives from any and all claims in connection with, or in
any manner related to or arising under, the Plan with respect to such Award,
including the determination of the amount payable under such Award and any other
matter associated therewith.
     4.5 Impact of Termination of Employment. Subject to the Committee’s
discretion as set forth in the following sentence and Section 4.6 below, all
outstanding, unvested Awards granted under the Plan to a Participant shall be
immediately forfeited by such Participant without

5



--------------------------------------------------------------------------------



 



any further action by the Company upon such Participant’s termination of
employment with the Company and its Affiliates at any time and for any reason
(or no reason). Notwithstanding the foregoing, the Committee shall have the
power to determine in its sole discretion at the time of grant, or if no rights
of the Participant are reduced, thereafter, the impact of a termination of a
Participant’s employment with the Company and its Affiliates on the vesting
and/or forfeiture of a Participant’s outstanding Awards hereunder.
     4.6 2010 Bonus.
          (a) General. Notwithstanding the foregoing, for the 2010 fiscal year,
the individuals set forth on Schedule A hereto (each, a “2010 Participant”)
shall be eligible to receive a cash bonus with respect to the Company’s
achievement of EBITDAR for the 2010 fiscal year (the “2010 Bonus”) based upon
the specified percentage of such 2010 Participant’s Base Salary. The actual
amount of the 2010 Bonus for each 2010 Participant shall be based upon the
Company’s achievement of the applicable levels of EBITDAR specified on
Schedule A hereto. The 2010 Bonus shall be payable in a lump sum in cash no
later than January 31, 2011, subject to the 2010 Participant’s continued
employment with the Company on December 31, 2010; provided, however, in the
event a 2010 Participant’s employment is terminated by the Company without Cause
or by the 2010 Participant for Good Reason prior to December 31, 2010, the 2010
Participant shall be entitled to the full amount of the 2010 Bonus based on
actual results, payable in accordance with this Section 4.6(a).
          (b) Senior Managers. Notwithstanding anything herein to the contrary,
for the 2010 fiscal year, the employees of the Company designated as senior
managers of the Company by the Company’s Chief Executive Officer, subject to the
reasonable approval of the Committee, (“2010 Senior Managers”), shall be
eligible to receive a cash bonus (the “2010 Manager Bonus”) equal to such 2010
Senior Manager’s allocated percentage of the 2010 Manager Pool. No later than
December 31, 2010, the Committee shall allocate a percentage of the 2010 Manager
Pool to each 2010 Senior Manager based on the recommendation of the Company’s
Chief Executive Officer; provided, however, the sum of the percentages allocated
to the 2010 Senior Managers in the aggregate shall in all events not exceed one
hundred percent (100%); provided, further that the maximum bonus payable to any
2010 Senior Manager shall be $50,000. The 2010 Manager Bonus shall be payable in
a lump sum in cash no later than January 31, 2011, subject to the 2010 Senior
Manager’s continued employment with the Company on December 31, 2010; provided,
however, in the event a 2010 Senior Manager’s employment is terminated by the
Company without Cause prior to December 31, 2010, the 2010 Senior Manager shall
be entitled to the full amount of the 2010 Manager Bonus based on actual
results, payable in accordance with this Section 4.6(b).
          (c) Maximum Payments. Notwithstanding anything in this Plan to the
contrary, the maximum amount of all payments under this Section 4.6 for the 2010
fiscal year shall be $3,148,000.

6



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1 Successors. For purposes of the Plan, the Company shall include any and
all successors or assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business or
assets of the Company and such successors and assignees shall perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place. In the event that the surviving company in any
transaction to which the Company is a party is a subsidiary of another company,
the ultimate parent company of such surviving company shall cause the surviving
company to perform the obligations of the Company under the Plan in the same
manner and to the same extent that the Company would be required to perform such
obligations if no such succession or assignment had taken place. In such event,
the term “Company,” as used in the Plan, shall mean the Company, as hereinbefore
defined, and any successor or assignee (including the ultimate parent company)
to the business or assets thereof which by reason hereof becomes bound by the
terms and provisions of the Plan.
     5.2 Nontransferability. No Award or right to receive payment under the Plan
may be transferred other than by will or the laws of descent and distribution.
Any transfer or attempted transfer of an Award or a right to receive payment
under the Plan contrary to this Section 5.2 shall be void. In the event of an
attempted transfer by a Participant of an Award or a right to receive payment
pursuant to the Plan contrary to this Section 5.2 hereof, the Committee may in
its sole discretion terminate such Award or right.
     5.3 Withholding Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any amount due and payable by the Company to any
Participant (or secure payment from such Participant in lieu of withholding) the
amount of any withholding or other tax due from the Company with respect to any
amount payable to such Participant under the Plan.
     5.4 Amendment of the Plan. The Board reserves the right to amend any or all
of the provisions of the Plan, by action of the Board (or a duly authorized
committee thereof) at any time; provided that in no event shall any amendment or
termination adversely affect the rights of Participants hereunder without the
prior written consent of the affected Participants. Notwithstanding anything
herein to the contrary, no amendment may (i) affect a Participant’s rights to
the 2010 Bonus, (ii) increase the threshold, target or maximum performance
targets set forth on Schedule A hereto or (iii) decrease a 2010 Participant’s
threshold, target or maximum bonus opportunity.
     5.5 Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of the Plan.
     5.6 Titles and Headings. The headings and titles used in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan.

7



--------------------------------------------------------------------------------



 



     5.7 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, the members of the Committee and the
Board shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided that such
settlement is approved by independent legal counsel selected by the Company) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding; provided that any such Board or Committee member shall be entitled
to the indemnification rights set forth in this Section 5.7 only if such member
has acted in good faith and in a manner that such member reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe that such
conduct was unlawful; and provided, further, that upon the institution of any
such action, suit or proceeding, a Board or Committee member shall give the
Company written notice thereof and an opportunity, at its own expense, to handle
and defend the same before such Board or Committee member undertakes to handle
and defend it on such Board or Committee member’s own behalf.
     5.8 Governing Law. The Plan shall be governed by the laws of the State of
New York, without giving effect to any choice of law provisions that might
otherwise refer construction or interpretation of the Plan to the substantive
laws of another jurisdiction.
     5.9 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of New York in New York County or the United
States District Court for the Southern District of New York and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, the Company and each
Participant shall irrevocably and unconditionally (a) submit in any proceeding
relating to this Plan or any Award Agreement, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of New York in New York
County, the court of the United States of America for the Southern District of
New York, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in this Agreement shall
affect the right to effect service of process in any other manner permitted by
the laws of the State of New York.

8



--------------------------------------------------------------------------------



 



     5.10 Code Section 409A. The Plan is intended to either comply with, or be
exempt from, the requirements of Code Section 409A. To the extent that the Plan
is not exempt from the requirements of Code Section 409A, the Plan is intended
to comply with the requirements of Code Section 409A and shall be limited,
construed and interpreted in accordance with such intent. Accordingly, the
Company reserves the right to amend the provisions of the Plan at any time and
in any manner without the consent of Participants solely to comply with the
requirements of Code Section 409A and to avoid the imposition of the additional
tax, interest or income inclusion under Code Section 409A on any payment to be
made hereunder while preserving, to the maximum extent possible, the intended
economic result of the Award of any affected Participant. Notwithstanding the
foregoing, in no event whatsoever shall the Company be liable for any additional
tax, interest, income inclusion or other penalty that may be imposed on a
Participant by Code Section 409A or for damages for failing to comply with Code
Section 409A.

9



--------------------------------------------------------------------------------



 



SCHEDULE A

                      2010 Target Bonus         2010 Participant   (percentage
of Base Salary)     Base Salary  
Dennis Wanlass
    100 %   $ 775,000  
John Romano
    65 %   $ 360,000  
Mike Foster
    50 %   $ 330,000  
Robert Gibney
    50 %   $ 300,000  

                              Threshold     Target     Maximum      
$171,000,000 of     $190,000,000 of     $209,000,000 of   2010 Performance
Targets   EBITDAR     EBITDAR     EBITDAR and above  
Percentage of 2010 Target Bonus Payable for Achievement of EBITDAR for the 2010
Fiscal year
    50%       100%       200%  

The 2010 Bonus shall be determined using straight line interpolation for each of
the metrics set forth above for performance between Threshold and Target and
Target and Maximum performance, respectively.

1